Filed 2/18/21 P. v. Canes CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080440
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. 19CR-00552)
                    v.

    JOJO CANES,                                                                           OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. Steven K.
Slocum, Judge.
         Matthew Aaron Lopas, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P.J., Detjen, J. and Smith, J.
       Appointed counsel for defendant Jojo Canes asked this court to review the record
to determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of her right to file a supplemental brief within
30 days of the date of filing of the opening brief. Defendant did not respond. Finding no
arguable error that would result in a disposition more favorable to defendant, we affirm.
                                    BACKGROUND
       Although defendant had previously been convicted of two felonies and was
prohibited from possessing firearms, she was observed both on social media and at a
shooting range handling two firearms. On February 6, 2019,1 a search warrant was
executed at an apartment associated with defendant. Inside the apartment, she was found
sleeping on a bedroom floor. Two firearms found inside the apartment resembled those
she had been seen handling.
       On September 10, the Merced County District Attorney filed a second amended
information charging defendant with unlawful possession of a firearm by a felon
(Pen. Code, § 29800, subd. (a)(1); count 1).
       On September 18, the trial court heard and denied defendant’s Marsden2 motion
for substitute appointed counsel.
       On September 19, defendant raised a second Marsden motion, which the court
denied. The same day, a jury found defendant guilty as charged.
       On December 6, the trial court sentenced defendant to the middle term of
two years. The court imposed various fines and fees.
       On December 11, defendant filed a notice of appeal.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.


1      All dates refer to 2019.
2      People v. Marsden (1970) 2 Cal.3d 118.


                                               2.
                            DISPOSITION
The judgment is affirmed.




                                3.